

117 HR 5526 IH: Improving Mental Health and Wellness in Schools Act
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5526IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Ms. Manning (for herself and Mrs. Hartzler) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell School Lunch Act to increase access to mental health resources, and for other purposes.1.Short titleThis Act may be cited as the Improving Mental Health and Wellness in Schools Act. 2.Local school wellness policy resourcesSection 9A of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758b) is amended—(1)in subsection (b)—(A)in paragraph (1), by inserting after physical activity, the following: mental health promotion and education,;(B)in paragraph (2)(B), by inserting before the semicolon at the end the following: and eating disorders; and (C)in paragraph (3), by inserting after school administrators, the following: registered dietitians, school-based mental health services providers,;(2)in subsection (d)—(A)in paragraph (1)—(i)by inserting after in consultation with the following: the Administrator of the Substance Abuse and Mental Health Services Administration,;(ii)by inserting a comma after Secretary of Education; and (iii)by inserting after school food authorities the following: , school health professionals (including school-based mental health services providers when available);(B)by striking paragraph (2)(C), and inserting the following new subparagraph:(C)includes such other technical assistance as is required to promote—(i)sound nutrition and establish healthy school nutrition environments; and(ii)mental health, encourage mental health assessments, and establish resilient school environments; and; and(C)in paragraph (3)—(i)in subparagraph (A), by inserting after Centers for Disease Control and Prevention the following: and the Administrator of the Substance Abuse and Mental Health Services Administration;(ii)in subparagraph (C), by striking 2014 and inserting 2026; and(iii)in subparagraph (D)—(I)by striking $3,000,000 and inserting $5,000,000; and(II)by striking 2011 and inserting 2023.